Case 1:17-cv-00159-BL Document 15 Filed 11/01/18 Page 1 of 2 ll?'?:.ag\c\e.|D 131

NORTHERN DIS'I`RICT OF 'I`EXAS, ‘
ABILENE I)IVISION ’-~"L“`PL: “-,

IREAL SCOTT and ANNIE SCOTT,
Plaintiffs,

V. Civil Action No. l:17-CV-0159-BL
CELAL KIZILTAN and HAZEL

TRANSPORTATION, INC.,
Defcndauts.

§
§
§
§
§
§
§
§
AGREED OR])ER OF DISMISSAL WITH PREJUDICE

On this day came on to be heard the above entitled and numbered cause, and the Coult
after consideration of the pleadings on tile, argument of counsel, and the evidence presented,
finds that it has jurisdiction over the parties and subject matter of this cause, and that this cause
should be dismissed with prejudice

IT IS THEREFOR_E, ORDERED, ADJUDGED, AND DECREED that all causes of
action Which Plaintiffs have or may claim to have against Defendants are dismissed with
prejudice to the refiling of same.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all costs of court
be taxed against the party incurring same.

IT IS FURTHER ()RDERED, AI)JUI)GED, AND I)ECREED that all relief not

granted herein for or against every party to this cause is denied.

SIGNEDrhiS g‘/'tiay of /l/o umb~¢:/\ 2018.

///7/%7/'.

JubG'E P§ESII)ING

AGREED ORDER GF DISMISSAL WITII PREJUD]CE Page 1

 

 

 

Case 1:17-cv-00159-BL Document 15 Filed 11/01/18 Page 2 of 2 Page|D 132

AGREED:

§§©»Q&f<)'”`\/

Katie Banl<s

Joshua Hiibe

Chad Pinl<erton

ATTORNEYS FOR PLAIN'I`IFFS

J~ a@,>

DREW T. PETERS
ATTORNEY FOR DEFENDANTS

 

AGREED ORDER OF DISMISSAL WITH PREJUDICE Page 2

 

